Citation Nr: 0819194	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-14 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for non-malignant 
thyroid nodular disease due to exposure to ionizing 
radiation.

2.  Entitlement to service connection for parathyroid adenoma 
due to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Peters, Legal Intern


INTRODUCTION

The veteran has active military service from March 1951 until 
he was honorably discharged in September 1980.  During his 
service as a Flight Engineer Manager, the veteran 
participated in Operation Skindiver, where he was exposed to 
ionizing radiation through atmospheric testing done by France 
in South America.

The veteran submitted his initial claim in November 2003.  
The RO denied service connection in March 2004 because the 
veteran failed to show that he had been exposed to ionizing 
radiation in service.  The veteran submitted a notice of 
disagreement in May 2004, with which he included 
documentation of exposure to ionizing radiation during 
service.

The veteran's claims were submitted to the Director for 
Compensation and Pension for an advisory opinion in January 
2005.  The advisory opinion, dated February 2005, is of 
record.  The veteran was sent a Statement of the Case in 
March 2005, and submitted a timely Substantive Appeal in 
April 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  


FINDINGS OF FACT

1.  The veteran, during active military service, was 
subjected to 12 rem of total exposure to ionized radiation 
prior to October 1960; total exposure of 0.112 rem between 
July 1968 and January 1970; and a deep dose equivalent (DDE) 
of 0.095 rem, a shallow dose equivalent, whole body (SDE, WB) 
of 0.235 rem, and total effective dose equivalent (TEDE) of 
0.095 rem for the period of September 1965 to January 1971.  

2.  The veteran's currently diagnosed non-malignant thyroid 
nodular disease is not shown to be due to exposure to 
ionizing radiation or any other injury or event that occurred 
during his period of active service. 

3.  The veteran's currently diagnosed parathyroid adenoma is 
not shown to be due to exposure of ionizing radiation or any 
other injury or event that occurred during his period of 
active service.


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by non-malignant 
thyroid nodular disease is not due to disease or injury that 
was incurred in or aggravated by service, nor may it be 
presumed to be due to the exposure to ionizing radiation.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.311 (2007).

2.  The veteran's disability manifested by parathyroid 
adenoma is not due to disease or injury that was incurred in 
or aggravated by service, nor may it be presumed to be due to 
the exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.311 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In December 2003, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if 
either of his claims were granted.  However, as his claims 
are being denied, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant VA medical opinion, in lieu of an examination given 
the medical questions posed in this case, is of record as of 
February 2005.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean on-site participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; internment as a prisoner of war 
(or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946; or the veteran's presence at certain specified 
additional locations.  38 C.F.R. § 3.309(b)(i), (ii).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchiolo-alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx)cancer of the lung; and 
(xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2007).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, and that prostate cancer become 
manifest 5 years or more after exposure.  38 C.F.R. § 
3.311(b)(5).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.

In other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.



Analysis

The veteran has submitted a DD 1141 form indicating that he 
was subjected to ionizing radiation while serving active 
duty.  Additionally, there is a Cumulative Occupational 
Exposure History to Ionizing Radiation report from the Air 
Force Center for Radiation Dosimetry, which lists the 
veteran's exposure to ionizing radiation in subsequent 
periods of his military service.  

The DD 1141 form indicates that the veteran was subjected to 
12 rem of total exposure between December 1958 and February 
1960.  The DD 1141 form also indicates the veteran was 
subjected to 0.025 rem of gamma radiation between September 
1967 and October 1967.  It further shows exposure to 0.062 
rem of beta radiation, 0.025 of gamma radiation, for a total 
of 0.087 rems between July 1968 and October 1968.  The 
veteran's total lifetime exposure was 0.112 rem from July 
1968 until January 1970, after which no other entries appear 
on the DD 1141 form.

The Air Force Center for Radiation Dosimetry report from 
April 2004 indicates summary values of 0.095 rem for deep 
dose equivalent (DDE); 0.235 rem for shallow dose equivalent, 
whole body (SDE, WB); and 0.095 rem for total effective dose 
equivalent (TEDE) for the period of September 1965 through 
January 1971.

Private medical reports indicate that in October 2003 the 
veteran was diagnosed with chronic lymphocytic thyroiditis 
with marked atrophy and fibrosis.  The doctor indicated in a 
December 2003 letter that this type of diagnosis qualified as 
non-malignant thyroid nodular disease.  

With the December 2003 report, the doctor also included 
extensive treatment records for parathyroid adenoma.  The 
enclosed pathology reports and treatment records showed an 
October 2003 diagnosis of hypercellular parathyroid tissue 
consistent with parathyroid adenoma. 

As to both disorders in terms of service connection, the 
doctor noted that "both of these diagnoses would seem to 
qualify him."  No further explanation was provided, however.

The Board finds that the veteran's diagnosed diseases do not 
fall within any of the presumptive regulations, and therefore 
are not entitled to presumptive treatment.  See 38 C.F.R. § 
3.309(d)(2).  However, since the veteran has showed exposure 
to ionizing radiation in service, and was subsequently 
diagnosed with a "radiogenic" disease listed in 38 C.F.R. 
§ 3.311(b)(2), the claims file was properly submitted to the 
Compensation and Pension Service for an advisory opinion 
pursuant to 38 C.F.R. § 3.311(b)(1)(iii).

The Compensation and Pension Service rendered an advisory 
opinion in February 2005.  The Director of the Compensation 
and Pension Service signed the advisory opinion in March 
2005.  The advisory opinion indicates the ionizing radiation 
numbers from both the DD 1141 form as well as the Air Force 
Center for Radiation Dosimetry report, as discussed above.  
The advisory opinion also reflects that the Air Force 
Tactical Applications Center confirmed that the veteran had 
been a participant in foreign nuclear tests and the relevant 
doses had been recorded, as furnished by the report already 
associated with the claims file.

The advisory opinion further indicates that neither of the 
veteran's diagnosed diseases was provided with screening 
doses in the Committee on Interagency Radiation and Research 
and Policy Coordination (CIRRPC) Science Panel Number 6, 1988 
report.  However, according to a study of Japanese atomic 
bomb survivors, there was an estimated 33 percent chance that 
the radiation dose levels the veteran received would lead to 
his parathyroid adenoma.  It was also noted that, according 
to a study of children subjected to radiation therapy, it was 
estimated that the veteran had a 38 percent chance of benign 
(non-malignant) thyroid nodular disease with the amount of 
radiation to which he was subjected.

The advisory opinion contains the conclusion that it was 
"unlikely" that the radiation the veteran received in 
service was the cause of his diagnosed parathyroid adenoma or 
non-malignant thyroid nodular disease.  

Given the findings in the Compensation and Pension Service's 
advisory opinion, the Board concludes that service connection 
for non-malignant thyroid nodular disease and parathyroid 
adenoma must be denied.  While the veteran was given 
estimated 38 percent and 33 percent chances for having the 
respective diseases as due to radiation exposure, the 
advisory opinion specifically stated that it was "unlikely" 
that either of the diseases were caused by the veteran's 
radiation exposure in service.  In the absence of competent 
and credible evidence to the contrary, the Board cannot 
conclude that there is a situation of equipoise between 
favorable and unfavorable evidence in this case.  In this 
regard, the Board would point out that the aforementioned 
December 2003 private opinion was phrased in less-than-
definite terminology ("would seem to qualify") and had no 
supporting rationale; the opinion has little, if any, 
probative value.  Under these circumstances, there is no 
basis for soliciting an independent expert's opinion under 
38 C.F.R. § 3.311(a)(3).

While the veteran asserts on appeal that the radiation is the 
cause of his diagnosed disease, he has not submitted or 
pointed to any medical evidence of record to support his 
contentions.  In short, there is no nexus evidence linking 
the veteran's diseases to his in service exposure of ionized 
radiation.  There is also no evidence substantiating a direct 
link between these diseases and service, outside the question 
of a radiation-related etiology.

Furthermore, while the veteran can provide competent evidence 
as to his observations, he cannot provide competent evidence 
to establish the etiology of any current diagnosis or of a 
link between such diagnosis and either service or radiation 
exposure therein.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

Therefore, the veteran's claims for service connection for 
non-malignant thyroid nodular disease and parathyroid adenoma 
must be denied on this record.

In reaching this appeal's determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for non-malignant thyroid nodular disease 
due to exposure to ionizing radiation is denied.

Service connection for parathyroid adenoma due to exposure to 
ionizing radiation is denied.



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


